DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Claims 1-11 as originally, are pending.  Claims 1-11 have been examined on the merits.  
Claim Rejection - 35 U.S.C. § 112 – Enablement 

The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ a novel biological material, specifically, a strain(s) of Streptococcus thermophilus which was deposited with the CNCM accession number I-1470 or with the CNCM accession number I-1620.  Since the biological material is essential to the claimed invention, it must be obtainable by a repeatable method set forth 
The specification does not disclose a repeatable process to obtain the biological materials, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant indicates on pages 6 of the originally filed specification that “[p]referred strains of S. thermophilus to prepare the fermented milk-derived products for the purpose of the present invention have been deposited by Compagnie Gervais Danone at the Collection Nationale de Cultures de Microorganismes (CNCM) run by the Institut Pasteur, 25 rue du Docteur Roux, Paris, France on 23 Aug. 1995 under the accession number I-1620 and on 25 Aug. 1994 under the accession number I-1470.”
It appears that there is no indication in the specification as to the public availability of the above Streptococcus thermophilus strain(s).  If a deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would fully satisfy the deposit requirement. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;


(c) the deposit must be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807) and

(e) the deposit will be replaced if it should ever become inviable.

Applicant’s attention is directed to MPEP § 2400 in general, and specifically to MPEP § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid entry of new matter into the specification by adding any other information. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  
Claim 1 recites “[a] nutritional composition comprising: (a) whey protein and/or casein, wherein the sum of whey protein and casein is less than 15 wt. % based on dry 
With regard to the amount of protein in the composition, since part (a) comprises whey protein by itself, casein (protein) by itself, a combination of both whey and casein (which appears to be at a level outside the level in (b)), and further part (c) comprises "a fermented milk-derived product" that may also contain protein, the claim is unclear which protein (or combination of proteins, or all proteins) comprise less than 1.5 grams per 100 ml product since one of the choices for part (a) and (c) contains multiple proteins as part of the total composition.  
Since claims 2-11 depend from indefinite claim 1 and do not clarify the above points of confusion, these claims must also be rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.  
In the interest of compact prosecution, claim 1 will be interpreted where the total protein of the composition is to be less than 1.5 grams per 100 ml.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-10 are rejected under 35 U.S.C. § 103(a) as obvious over Miyazawa et al. (Journal of Pediatric Gastroenterology and Nutrition, Vol. 38, pp. 479-483; 5/2004; cited in the IDS dated 3/18/2020), taken in view of Singhal et al. (U.S. PGPUB 2007/0254062, publication date: 11/1/2007; cited in the IDS dated 3/18/2020) and Garcia-Rodenas et al. (U.S. PGPUB 2007/0104700, publication date: 5/10/2007; cited in the IDS dated 3/18/2020).  
Regarding claim 1, Miyazawa teaches a method of treating gastro-esophageal reflux (GER) that includes an infant formula nutritional composition comprising an infant anti-regurgitant (AR) formula and a thickening agent.  Miyazawa teaches that locust bean 
Miyazawa teaches that AR infant formulas with reduced concentration of locust bean gum (LBG) were compared against commercially available concentrations of LBG (Abstract).  Infants were administered three different test formulations, where group A was fed with HL-450 (HL-00 with 0.45 g LBG/100 ml formula) or HL-00 (infant formulation with no LBG) for 1 week each (page 480, column 2, paragraph 3).  Seven infants were fed HL-450 for the first week (page 480, column 2, paragraph 3).  Miyazawa teaches that for group B, each infant was fed with HL-350 (HL-00 with 0.35 g LBG /100 mL formula) or HL-00 (infant formulation with no LBG) for 1 week each (page 480, column 2, paragraph 3).  Six infants were fed HL-350 first (page 480, column 2, paragraph 3).  
AR infant formulas (with LBG) decreased the number of regurgitation episodes by approximately 50% compared with control (Abstract; i.e. reduces the occurrence of GER).  Miyazawa also teaches that thinner AR formulas reduce the number of episodes of regurgitation and is well tolerated (page 483, column 1, paragraph 5).
Regarding claims 1 and 6, Miyazawa teaches that the base formula (no LBG) per 100 mL contains 1.64 grams of protein (casein 32% and whey 68%; casein to whey ratio is less than 1), 7.2 grams of carbohydrate, and 3.51 grams of lipid (page 480, column 2, paragraph 1; i.e., for 100ml, the dry weight of the base formula components is 12.35 grams).  Based on the dry weight of the base formula (12.35 grams), the sum of whey 
Concerning item (b) in the composition where the protein is in an amount of less than 1.5 gram, as noted above, Miyazawa teaches that the base formula (no LBG) per 100 mL contains 1.64 grams of protein, as noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  
Further, with regard to claim 1 (b) where the protein is in an amount of less than 1.5 gram, as noted above, Miyazawa teaches that the base formula (no LBG) per 100 mL contains 1.64 grams of protein, which is 0.14 grams more than what is recited in claim 1.  It is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
It would have been within the purview of one of ordinary skill in the art to assess the amount of protein within the composition and adjust accordingly to provide low protein compositions as taught in Miyazawa (i.e., if too thick, the infant will have difficulties feeding and swallowing the formula, while too thin a composition would not be kept down by the infant). 

Miyazawa teaches that LBG infant formulas were formulated and indicates one formulation as HL-350 (containing 0.35 g/100 mL; page 480, column 1, paragraph 4).  Based on the dry weight of the base formula (12.35 grams), the amount of locust bean gum within HL-350 is 2.83 gram per 100 gram dry weight (HL-350; 0.35 g ÷ 12.35 g = 0.028; for 100 gram dry weight basis, HL-350 = (0.028 × 100 g) = 2.83 gram).
For formula viscosity measurements Miyazawa indicates that the HL-350 infant formula was measured at 37°C at a pH of 5 and 6.7 (neutral pH), where the viscosities are 192 mPa.s and 65.8 mPa.s respectively (page 481, Table 2; meeting the viscosity requirements of the compositions of instant claims 4 and 5). 
With regard to claim 1, Miyazawa teaches that 2.8 grams of LGB thickener per 100 gram of dry weight was used in the HL-350 infant formula, which falls within the amount of thickener recited within this claim.
In addition to the above concerning MPEP § 2144.05(II)(A) and differences in concentration or temperature not supporting the patentability of subject matter encompassed by the prior art (expressly incorporated herein), it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 7 and the amount of thickener is less than 2.5 grams per 100 gram dry weight of composition, Miyazawa teaches that 2.8 grams of LGB thickener per 100 gram of dry weight was used in the HL-350 infant formula, which is 0.3 gram per 100 gram dry weight more than what is recited within claim 7.
In addition to the above concerning MPEP § 2144.05(II)(A) and differences in concentration or temperature not supporting the patentability of subject matter encompassed by the prior art (expressly incorporated herein), with regard to claim 7, it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
It would have been within the purview of one of ordinary skill in the art to assess the flowability of the test formula and adjust accordingly as taught in Miyazawa (i.e., if too thick, the infant will have difficulties feeding and swallowing the formula, while too thin a composition would not be kept down by the infant). 
Alternatively, the amount of AR formula LGB thickener would be a results effective variable that can be optimized.  As taught by Miyazawa, it was known in the art that LGB amounts in an AR infant formula can be 2.8 gram per 100 gram dry weight or more, and that adjusting the amount of LGB (i.e., LGB reduction) within the AR infant formula produces a thinner AR infant formula which is easier for an infant to feed on and yet be effective in reducing regurgitation episodes (page 483, column 1, paragraph 5).  

As such, adjusting the thickener by reducing its amount by 0.3 gram per 100 gram dry weight composition amounts to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
As noted above, Miyazawa teaches that the base formula (no LBG) per 100 mL contains 1.64 g of protein (casein 32% and whey 68%; casein to whey ratio is less than 1; page 480, column 2, paragraph 1; see the above paragraphs concerning concentrations, amounts of protein taught in the prior art that are close enough to the claimed protein, and MPEP § 2144.05(II)(A); expressly incorporated herein).  
In the alternative, Miyazawa does not teach that the formula comprises less than 1.5 gram protein per 100 ml liquid product.
Regarding claims 2 and 3, Miyazawa does not teach that the formula has fermented milk product in the composition (at the recited percentages).

Regarding claim 1, Singhal teaches infant formula where proteins or protein sources for use in the infant formula may include intact or non-hydrolyzed protein, hydrolyzed protein, partially hydrolyzed protein, free amino acids, and combinations thereof, which protein or protein source may be derived from any known or otherwise suitable source such as milk (e.g., casein, whey, milk protein isolates; paragraph 33).  Singhal teaches that the infant formula includes a protein component that is selected from bovine caseins, whey proteins and individual proteins thereof, alpha-casein, P-lactoglobulin, serum albumin, lactoferrin, immunoglobulins and combinations of these proteins and also mixtures with other proteins (paragraph 15).
Singhal further teaches infant formulas that typically comprise or otherwise provide from about 0.5 to about 2.5 gram of protein per 100 ml of formula (paragraph 32).  Singhal also teaches that optional ingredients include thickening agents, prebiotics and probiotics (paragraph 56).
Regarding claims 2, 3 and 8-10, Garcia-Rodenas teaches an infant formula that is administered in the form of an ingestible carrier or support compositions (e.g., milk, yogurt, fermented milks, milk based fermented products; paragraph 40).  The formula composition is nutritionally complete in a liquid form, where the protein source can be milk proteins (e.g. casein, whey; paragraphs 41, 43 and 46).  Garcia-Rodenas also teaches that the infant formula composition can have non-digestible carbohydrates (fructooligosaccharides (FOS), galactooligosaccharides (GOS)), human milk 
Garcia-Rodenas further teaches that the non-digestible carbohydrates may be selected from fructooligosaccharides, galactooligosaccharides, sialo-oligosaccharides, guar gum, and milk-derived oligosaccharides and can be added to the microorganism cocktail (paragraph 28).  Garcia-Rodenas teaches that one or more of the non-digestible carbohydrates can be used in the total dose of from about 0.01 to 5 g/100 ml (paragraph 28).  The infant formula contains probiotic microorganism selected from Lactobacilli, Bifidobacteria, Streptococci, (e.g., Streptococcus thermophilus; paragraph 39).  Garcia-Rodenas also teaches a liquid formulation where the protein content is approximately 11% of the total dry weight of the composition (Example 2).
A person of ordinary skill in the art would have been motivated to add to the AR infant formula of Miyazawa the amount of protein encompassed within the range of Singhal and the fermented products, prebiotics and probiotics from the Garcia-Rodenas infant formulations since Miyazawa teaches infant formulas with a protein concentration in the range of Singhal and such a range by Singhal (within the claimed range) would allow a broader range of formulations for optimal nutrition and reduction of occurrences of adverse health effects later in life (Singhal, Abstract, paragraphs 6 and 8), thickening agents in infant formulas as taught in Miyazawa are beneficial for treating gastro-esophageal reflux (GER), while Garcia-Rodenas teaches milk based fermented product 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding to the AR infant formula of Miyazawa the protein amount encompassed in the range taught in Singhal and the fermented products, prebiotics and probiotics from the Garcia-Rodenas infant formulations since these references teach the administration of thickened infant formula compositions to infant patients.  It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to add to the AR infant formula of Miyazawa the amount protein in Singhal (within the claimed range) and the fermented products, prebiotics and probiotics from the Garcia-Rodenas infant formulations since the lower amounts of protein in the infant formula and the addition of fermented probiotic and prebiotic milk based components would improve the formulations of Miyazawa since the composition would not only be thickened to treat GER, but would also have the added benefit of providing the infant patient an infant formulation for optimal nutrition and reduction of occurrences of adverse health effects later in life and an improved microflora.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 11 is rejected under 35 U.S.C. § 103(a) as obvious over Miyazawa, Singhal and Garcia-Rodenas, as applied to claims 1-10, above, further in view of Blareau et al. (English machine translation of WO 1996/006924; 1996; cited in the IDS dated 3/18/2020).
Lactobacilli, Bifidobacteria, and Streptococci, (e.g., Streptococcus thermophilus; paragraph 39), 
Miyazawa, Singhal and Garcia-Rodenas do not teach that the Streptococcus thermophilus is the specific strain Streptococcus thermophilus CNCM I-1470 or CNCM I-1620.
Blareau teaches a method for preparing a fermented product enriched in galacto-oligosaccharides that comprises culturing a strain of Streptococcus thermophilus in a medium that includes the nutrients necessary (e.g., milk protein hydrolysate of lactose) for the growth of Streptococcus thermophilus (translation; page 3, column 1, paragraphs 4-7).  Blareau also teaches the Streptococcus thermophilus strains are CNCM I-1470 or CNCM I-1620 (translation; page 1, column 2, claim 5). 
A person of ordinary skill in the art would have been motivated to substitute the Streptococcus thermophilus strains CNCM I-1470 or CNCM I-1620 of Blareau for the Streptococcus thermophilus of Miyazawa, Singhal and Garcia-Rodenas since Miyazawa, Singhal and Garcia-Rodenas teach that the infant formula can contain Streptococcus thermophilus and have oligosaccharides in the composition, while Blareau teaches Streptococcus thermophilus strains CNCM I-1470 or CNCM I-1620 for an infant feeding composition with enhanced β-galactosidase activity (and therefore enhanced lactose hydrolysis and galactooligosaccharide production; translation; page 1, column 1, paragraphs 5 and 6).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Streptococcus thermophilus strains CNCM I-1470 or CNCM I-Streptococcus thermophilus of Miyazawa, Singhal and Garcia-Rodenas since all of the above references teach probiotic infant formulations and that the addition of enhanced β-galactosidase activity (and therefore enhanced lactose hydrolysis and galactooligosaccharide production) from Streptococcus thermophilus strains CNCM I-1470 or CNCM I-1620 from Blareau would provide an improved infant formulation that would provide additional probiotic, prebiotic and lactose hydrolyzing benefits to the infant.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631